In re Rattler, Ray a/k/a; Williams, Don; — Plaintiffs); Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. D, No. 249-352.
Granted for the sole purpose of transferring the pleading to the district court with instructions to the district judge to act on relator’s motion to correct an illegal sentence mailed on August 9, 2006, according to the inmate mail receipt. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.